863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.F.J. WILLIAMS, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION;  United Auto Workers Union;Defendants-Appellees.
No. 87-2245.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

Before LIVELY and WELLFORD, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the judgment of the district court dismissing the action was entered December 7, 1987.  The appellant filed a notice of appeal on December 14, 1987 and thereafter, on December 16, 1987, he served a motion for a new trial.  The motion was served within ten days of the entry of judgment and it therefore tolled the appeals period.  Fed.R.App.P. 4(a)4.  Consequently, the motion caused the notice of appeal filed on December 14, 1987, to be of no effect, as the filing of the time-tolling motion after the filing of the notice of appeal divested this court of jurisdiction.   See Western Indus. Inc. v. Newcor Canada Ltd., 709 F.2d 16 (6th Cir.1983) (per curiam).  The motion for a new trial was denied on January 19, 1988.  A new notice of appeal should have been filed within the prescribed time measured from the entry date of the order disposing of the motion.  Appellant failed to file a new notice of appeal.  A timely notice of appeal is mandatory and jurisdictional.   Acosta v. Louisiana Dep't of HHR, 478 U.S. 251 (1986) (per curiam);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  Therefore, this court lacks jurisdiction to review this matter.


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.